          Case 5:18-cv-00068-DCB-MTP Document 36 Filed 12/26/18 Page 1 of 7



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       WESTERN DIVISION

SARA MAUK, Individually and as
Personal Representative on Behalf of the
Wrongful Death Beneficiaries of ERIC HEINZE                                                PLAINTIFF

VS.                                                       CIVIL ACTION NO. 5:18-CV-68-DCB-MTP

MANAGEMENT & TRAINING CORPORATION
and JOHN AND JANE DOES 1-100                                                           DEFENDANTS

                                     AGREED PROTECTIVE ORDER

               In the interests of facilitating discovery by the parties litigating this Action and of

protecting the parties’ and non-parties’ Confidential Information from improper disclosure or use,

the Plaintiff and the Defendant (collectively “parties”) have agreed to provide access to and accept

such Confidential Information subject to the provisions set forth below. Upon good cause shown,

the Court ORDERS the following pursuant to Fed. R. Civ. P. 26(c)(1)(G):

                                              I. DEFINITIONS

                      1.     As used in this Order:

                      (a)    “Action” means the above-captioned action pending in this Court, including
                             any pretrial, trial, or post-trial proceedings;

                                     (b)     “Confidential Information” means any document,
                             information, or transcript of testimony that may contain any trade secret,
                             confidential research, development, commercial, or protected health
                             information, or any portion thereof, as such terms are used in Fed. R. Civ.
                             P. 26(c)(1)(G);

                                     (c)     “Defendants” means any party named as a Defendant in this
                             civil action;

                                    (d)     “Disclosed” means shown, divulged, revealed, produced,
                             described, transmitted, or otherwise communicated, in whole or in part;

                                    (e)     “Document” means documents or electronically stored
                             information as defined in Fed. R. Civ. P. 34(a);




{D1107585.1}                                          1
          Case 5:18-cv-00068-DCB-MTP Document 36 Filed 12/26/18 Page 2 of 7



                                      (f)      “Party” means any Plaintiff or any Defendant. “Parties”
                                means all Plaintiffs and all Defendants;

                                        (g)     “Person” means any natural person, corporate entity,
                                partnership, association,
                                joint venture, limited liability company, governmental entity, or trust;


                                          (h)   Plaintiff means any person named as a Plaintiff in this civil
                                action;

                                        (i)      “Protected Person” means any person (including a party) that
                                has provided Confidential Information or that, voluntarily or under
                                compulsory process, provides any documents, information, or testimony in
                                this civil action.

            II. DESIGNATION OF CONFIDENTIAL INFORMATION

            2.            A Protected Person may designate as “Confidential Information” any document,

information, or transcript of testimony that it provides to any party during this Action, to the extent

such information constitutes Confidential Information as defined in ¶ 1(b) of this Order. Such

designations constitute a representation to the Court that such Protected Person believes, in good

faith, that the information so designated constitutes Confidential Information. Any production of

any document, information, or transcript of testimony not designated as Confidential Information

will not be deemed a waiver of any future designation of such document, information, or transcript

of testimony as Confidential Information. But any such subsequent designation will not

retroactively prohibit the prior disclosure of any document, information, or transcript of testimony

for which disclosure was proper when made. It is incumbent on the Protected Person to legibly

and/or clearly designate any document, information, or transcript of testimony it deems to

Confidential. If any Party disagrees or takes issue with the designation of any document,

information, or transcript of testimony as Confidential Information, the matter will be treated as a

discovery dispute and governed by the applicable provisions of the Federal Rules of Civil

Procedure, the Local Uniform Civil Rules of the Northern and Southern Districts of Mississippi,


{D1107585.1} D1103509.1



                                                          2
          Case 5:18-cv-00068-DCB-MTP Document 36 Filed 12/26/18 Page 3 of 7



and/or the Case Management Order.

               3.   Designation as Confidential Information of any document, information, or

transcript of testimony produced during this Action is governed as follows:

                                 (a)    After this Order is entered, whenever discovery is sought by
                           subpoena from a non-party in this Action, a copy of this Order shall
                           accompany the subpoena;

                                  (b)      A Protected Person that designates as Confidential
                           Information any document or other materials produced in this Action after
                           entry of this Order must stamp or label each document or other material
                           containing     Confidential     Information     with     the     designation
                           “CONFIDENTIAL” in an easily discernible manner. Where Confidential
                           Information is produced in electronic format on a disk or other medium that
                           contains exclusively Confidential Information, the “CONFIDENTIAL”
                           designation may be placed on the disk or other medium. The designation of
                           a document as Confidential Information must be accompanied in writing
                           with the basis for such designation.

               4.   If a Protected Person inadvertently fails to designate as Confidential Information

any document, information, or transcript of testimony, it may later so designate by notifying the

parties in writing. After receiving such notice, the parties shall thereafter treat the newly designated

information as Confidential Information. No prior disclosure of newly designated Confidential

Information shall violate this Order, and the parties have no obligations regarding such prior

disclosures.

               5.   The Parties must comply with Fed. R. Civ. P. 26(b)(5)(B) and any other applicable

rules or orders.

               III. SCOPE OF DISCLOSURE OF CONFIDENTIAL INFORMATION

               6.   Except as authorized by this Order, all documents, information, or transcripts of

testimony designated as Confidential Information pursuant to this Order shall not be disclosed to

any person other than the persons set forth below, and may be disclosed to and used by the persons

set forth below only in this Action:




{D1107585.1}                                       3
          Case 5:18-cv-00068-DCB-MTP Document 36 Filed 12/26/18 Page 4 of 7



                                       (a)     The Court and all persons assisting the Court in this Action,
                                including law clerks, court reporters, and stenographic or clerical personnel;

                                        (b)     Counsel for the Plaintiffs in this Action, including that
                                counsel’s employees and/or any independent contractors retained by
                                Plaintiffs’ counsel to assist in the prosecution of this Action or otherwise
                                assist in its work (including testifying or consulting experts and their
                                support staff);

                                        (c)     Counsel for the Defendants in this Action, including that
                                counsel’s employees and/or any independent contractors retained by
                                Defendants’ counsel to assist in the prosecution of this Action or otherwise
                                assist in its work (including testifying or consulting experts and their
                                support staff);

                                       (d)     Authors, addressees, and recipients of any particular
                                document, information, or transcript of testimony designated as
                                Confidential Information solely to the extent that they have previously had
                                lawful access to the particular document, information, or transcript of
                                testimony disclosed or to be disclosed;

                                        (e)     Persons (and their counsel) whom Plaintiffs or Defendants
                                believe(s) in good faith, to have previously had lawful access to any
                                document, information, or transcript of testimony designated as
                                Confidential Information, or who have been participants in a
                                communication that is the subject of the designated Confidential
                                Information and from whom verification of or other information about that
                                access or participation is sought, solely to the extent of disclosing such
                                Confidential Information to which they may have had lawful access or that
                                is the subject of the communication in which they may have participated;
                                provided that, unless and until the person or their counsel confirms that the
                                person had prior lawful access or was a participant, only as much of the
                                Confidential Information may be disclosed as may be necessary to confirm
                                the person’s prior lawful access or participation.

                          7.    Nothing in this Order:

                          (a)   Limits a Protected Person’s use or disclosure of its own documents,
                                information, or transcripts of testimony designated as Confidential
                                Information;

                                      (b)      Prevents disclosure of Confidential Information by any party
                                to any current employee of the Protected Person that designated the
                                Confidential Information;

                                       (c)     Prevents disclosure of Confidential Information by any party
                                with the consent of the person that designated the Confidential Information;


{D1107585.1} D1103509.1



                                                          4
          Case 5:18-cv-00068-DCB-MTP Document 36 Filed 12/26/18 Page 5 of 7




                                     (d)    Prevents disclosure by a party of Confidential Information
                            that (i) has become publicly known through no fault of that party; (ii) was
                            lawfully acquired or known to that party independently of receipt in
                            discovery in this Action; (iii) was previously disclosed or provided to that
                            party without an obligation of confidentiality and not by inadvertence or
                            mistake; or (iv) pursuant to an order of a Court or as may be required by
                            law; or

                                   (e)     Limits the right of any party to object to the scope of
                            discovery or to any particular discovery request in this action.

          IV. DISCLOSURE OF CONFIDENTIAL INFORMATION IN THIS ACTION

               8.    If any document, information, or transcript of testimony designated under this

Order as Confidential Information is included in any pleading, motion, non-trial exhibit, or other

paper to be filed with the Court, the party seeking to file such designated Confidential Information

shall follow the procedures set forth in L.U. Civ. R. 79 by seeking to file the matter under seal. If

any motion to seal is denied in whole or in part, the party seeking to file the Confidential

Information may file it publicly without violating this Order.

               9.    Disclosure at trial of documents, information, and testimony designated as

Confidential Information will be governed by a separate Court order. The parties are instructed to

meet and confer and submit a recommended order outlining those procedures no later than the time

required to submit the Pretrial Order. Absent a ruling by the Court to the contrary, any document,

information, or transcript of testimony designated as Confidential Information by a Protected

Person that appears on an exhibit list or in deposition designations, that is admitted into evidence

at trial, will be disclosed on the public record, and any examination relating to such information

will likewise be disclosed on the public record, after compliance processes established by this

Court.

               10.   All Confidential Information produced by a Protected Person shall be used solely

for purposes of this Action and shall not be used for any business, commercial, competitive,




{D1107585.1}                                        5
          Case 5:18-cv-00068-DCB-MTP Document 36 Filed 12/26/18 Page 6 of 7



personal, or other purpose.

                          V. PROCEDURES UPON TERMINATION OF THIS ACTION

            11.           Within 90 days after receiving notice of the entry of an order, judgment, or decree

terminating this Action or after all appeals, if any, have been exhausted, all persons having received

information designated as Confidential Information must either make a good-faith effort to return

such material and all copies thereof to the Protected Person (or the person’s counsel if represented

by counsel), or use commercially reasonable means to destroy all such Confidential Information.

Counsel for the parties will be entitled to retain court papers, deposition and trial transcripts and

exhibits, expert reports, and supporting documents, and work product (including compilations of

documents), provided that counsel and their employees do not disclose such materials to any

person except pursuant to the terms of this Order or other Court order, pursuant to written

agreement with the Protected Person that produced the information, or as required by law.

            12.           This Order shall be binding on the parties to this Action, their attorneys, and their

successors, personal representatives, administrators, assigns, parents, subsidiaries, divisions,

affiliates, employees, agents, retained consultants and experts, and any persons or organizations

over which they have direct control. The obligations imposed by this Order survive the termination

of this litigation unless the Court orders otherwise.

                           VI. RIGHT TO SEEK MODIFICATION OF THIS ORDER

            13.           Nothing in this Order prevents any person, including members of the public, from

seeking modification of this Order, upon motion made pursuant to the rules of this Court.

            IT IS, THEREFORE, ORDERED that the parties’ Motion for Protective Order [34] is

GRANTED.




{D1107585.1} D1103509.1



                                                            6
          Case 5:18-cv-00068-DCB-MTP Document 36 Filed 12/26/18 Page 7 of 7



               SO ORDERED, this the 26th day of December, 2018.


                                                       s/ Michael T. Parker
                                                       UNITED STATES MAGISTRATE JUDGE

Agreed:

/s/ Steven J. Griffin
Steven J. Griffin – MSB #103218
Counsel for Management & Training Corporation


/s/ Charles R. Mullins
Charles R. Mullins – MSB #9821
Counsel for Plaintiff




{D1107585.1}                                     7
